    Case: 2:19-cr-00103-EAS Doc #: 31 Filed: 10/09/19 Page: 1 of 10 PAGEID #: 86




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                            :
                                                     :
                                                     :        CASE No. 2:19-CR-103
       v.                                            :
                                                     :
CRAIG M. SCHABER                                     :       JUDGE EDMUND A. SARGUS
                                                     :

              GOVERNMENT'S MEMORANDUM IN AID OF SENTENCING

       The United States, by and through undersigned counsel, hereby submits its Sentencing

Memorandum in response to the sentencing memorandum of the defendant, Craig M. Schaber.

The defendant is to be sentenced for his attempt to pay a purported mother of two minor

daughters to engage in various sexual activities with her fictitious minor children. Because of

the aggravated nature of his offense conduct, as well as his history of sexually abusing minor

girls, a sentence well above the 15-year mandatory minimum is warranted.

                                         BACKGROUND

       On April 25, 2019, the defendant pled guilty to a one-count Information that charged him

with attempted sex trafficking of minors, in violation of 18 U.S.C. §§ 1591 and 1594. The plea

was entered pursuant to plea agreement, which contained, as an attachment thereto, an agreed

factual statement of the offense conduct in support of the defendant’s guilty plea. That statement

detailed the defendant’s solicitation of an undercover officer for access to the officer’s fictitious

three and ten year old daughters for purposes of sexual activity. After meeting with the

undercover officer so that they could be sure they trusted each other, the defendant offered to pay

the officer $200 to engage in sexual intercourse with the fictitious ten-year-old child. The

defendant further offered the officer a new cell phone and living with the defendant rent-free in
   Case: 2:19-cr-00103-EAS Doc #: 31 Filed: 10/09/19 Page: 2 of 10 PAGEID #: 87




exchange for additional sexual activity with both minor girls.

       The final Presentence Investigation Report (“PSR”) was disclosed by the Probation

Office on July 25, 2019, and sentencing in this matter is scheduled for October 17, 2019. The

defendant filed a Sentencing Memorandum on October 7, 2019.

       PRESENTENCE INVESTIGATION REPORT AND RECOMMENDATION

       As calculated in the PSR, the advisory sentencing guideline “range” for the defendant’s

offense is life, based on a total offense level of 43 and a criminal history category I. As

discussed in greater detail below, the defendant has raised several objections to the guideline

calculation contained in the PSR. The government concurs with one of these objections and

recommends that the defendant’s advisory sentencing guideline range should be 292 to 365

months, based on a total offense level of 40 and a criminal history category I.

       The Probation Officer has indicated that a departure from the applicable guideline range

may be warranted under U.S.S.G. § 5K2.0(a)(1)(B), if the Court finds that there is an

aggravating circumstance that is not adequately taken into consideration by the guidelines. The

Probation Officer has further identified the serious nature of the defendant’s offense conduct and

his difficult childhood as potential bases for deviation from the sentence recommended by the

guidelines. The sentence ultimately recommended by the Probation Officer is a lifetime

incarceration term followed by a lifetime term of supervised release.

       SENTENCING FRAMEWORK AND GUIDELINE CALCULATION

       After Booker v. United States, 543 U.S. 220 (2005), district courts are to engage in a

three-step sentencing procedure. Courts are first to determine the applicable guideline range,

then consider whether a departure from that range is appropriate, and finally, consider the

applicable guidelines range, along with all of the factors listed in 18 U.S.C. § 3553(a), to



                                                 2
    Case: 2:19-cr-00103-EAS Doc #: 31 Filed: 10/09/19 Page: 3 of 10 PAGEID #: 88




determine what sentence to impose. Gall v. United States, 552 U.S. 38, 49–50 (2007); Rita v.

United States, 551 U.S. 338, 351 (2007). The central command to district courts in imposing a

sentence is to fashion one that is sufficient, but not greater than necessary, to meet the goals set

forth in 18 U.S.C. § 3553(a).

        Section 3553(a) further delineates seven factors the Court must consider in fashioning an

appropriate sentence: (1) the nature and circumstances of the offense/history and characteristics

of the defendant; (2) the statutory purposes of sentencing; (3) the kinds of sentences available;

(4) the kinds of sentences and sentencing ranges as set forth in the Sentencing Guidelines; (5)

Sentencing Guidelines policy statements; (6) the need to avoid unwarranted sentencing

disparities; and (7) the need to provide restitution to any victims of the offense.

               ANALYSIS AND RECOMMENDATION OF THE UNITED STATES

   I.      Guideline Calculation and Possible Departure

        As indicated above, the defendant has raised several objections to the Probation Officer’s

calculation of the advisory guidelines. The defendant first generally claims that the Court should

use only the base offense level of 34, without consideration of any specific offense

characteristics, because that is what the parties agreed to in the plea agreement. The defendant’s

position is incorrect. The plea agreement specifically delineates the parties’ agreement that a

two-level increase in offense level is applicable pursuant to U.S.S.G. § 2G1.3(b)(3)(A).

Furthermore, the plea agreement clearly put the defendant on notice of the potential application

of U.S.S.G. §§ 2G1.3(d) and 4B1.5(b), stating that the probation officer may find these

provisions applicable and the government may concur with such finding. See Doc. # 21, Plea

Agreement at ¶¶ 7(b) and (c). In regards to the application of the 8-level increase pursuant to

§ 2G1.3(b)(5), the government concurs that this enhancement was incorrectly applied.



                                                  3
    Case: 2:19-cr-00103-EAS Doc #: 31 Filed: 10/09/19 Page: 4 of 10 PAGEID #: 89




         The defendant more specifically objects to the Probation Officer’s finding under U.S.S.G.

§ 4B1.5(b) that he is a repeat and dangerous sex offender, arguing that the basis for this

enhancement – allegations that the defendant previously molested four minor girls – have not

been established by a preponderance of the evidence. He points to the defendant’s own

statements during the              investigation of these offenses and                     County Children’s

Services findings as support for his position.

         As is fully detailed in the government’s letter to the Probation Officer in response to the

defendant’s objection letter, the evidence that was submitted to the Probation Officer, which will

be supplemented at the sentencing hearing, is more than sufficient to establish by a

preponderance of the evidence that the defendant engaged in prohibited sexual conduct with a

minor on two or more occasions. Specifically, four different minor girls have alleged that the

defendant fondled them in some manner in                      , when the girls were approximately                years of

age or younger. The allegations of two of these girls specifically indicated that the defendant

touched their genitalia or breasts under their clothing, while they were sleeping in the bed of the

                                                . One of these children passed a polygraph regarding her

allegations, while the other child’s polygraph examination resulted in an inconclusive finding.

The defendant refused to take a polygraph. Both of the allegations were found credible by the

investigating children’s services agency.1 These two allegations, which involve conduct that

meets the definition of prohibited sexual conduct under § 4B1.5(b), are sufficient to warrant the

five-level enhancement. That there were two additional minor girls who made very similar




1
  In his objection letter to the Probation Officer, the defendant makes a rather hyper-technical argument that
County Children’s Services’ (           ) finding that the allegations of the two victims were “indicated” rather than
“substantiated” suggests that the abuse may not have occurred. Review of                ’ full report of these investigations
reveals that the agency actually used these words interchangeably, and that, whatever label they attached to it, they
found the allegations to be credible.

                                                             4
    Case: 2:19-cr-00103-EAS Doc #: 31 Filed: 10/09/19 Page: 5 of 10 PAGEID #: 90




allegations, while not necessary to establish the applicability of the enhancement, both provides

an alternative basis for application of the enhancement and strengthens the credibility of the

allegations of the two initial victims. The allegations provide a sufficient factual basis to apply

§ 4B1.5(b).

       The defendant’s argument that the enhancement unfairly considers conduct for which he

was not charged also misses the mark. The Sixth Circuit has repeatedly held that uncharged and

even acquitted conduct may properly form the basis for enhancements under the advisory

guidelines. See United States v. Wandahsega, 924 F.3d 868, 886-888 (6th Cir. 2019) (upholding

application of § 4B1.5(b) despite defendant’s acquittal on offense conduct supporting

enhancement, because “controlling caselaw explicitly allows sentencing courts to consider such

acquitted conduct”); United States v. Pirosko, 787 F.3d 358, 373-374 (6th Cir. 2015) (upholding

guideline enhancement based on sexual abuse for which defendant had never been charged or

convicted); United States v. Paull, 551 F.3d 516, 527 (6th Cir. 2009) (same); United States v.

White, 551 F.3d 381, 385 (6th Cir. 2008) (“So long as the defendant receives a sentence at or

below the statutory ceiling set by the jury’s verdict, the district court does not abridge the

defendant’s right to a jury trial by looking to other facts, including acquitted conduct, when

selecting a sentence within that statutory range.”) The applicable guideline here makes the

propriety of considering uncharged conduct explicit: “[a]n occasion of prohibited sexual conduct

may be considered for purposes of subsection (b) without regard to whether the occasion . . .

resulted in a conviction for the conduct that occurred on that occasion.” U.S.S.G. § 4B1.5,

Application Note 4(B). The enhancement under § 4B1.5(b) is properly applied, and the

defendant’s total offense level, including reductions for acceptance of responsibility, should be

40. The government does not believe that there are any bases under the guidelines for departure



                                                  5
    Case: 2:19-cr-00103-EAS Doc #: 31 Filed: 10/09/19 Page: 6 of 10 PAGEID #: 91




from the range resulting from these calculations.

    II.      Section 3553(a) Factors

          In his Sentencing Memorandum, the defendant urges the Court to consider various

factors, including his acceptance of responsibility, the lack or “real” victims, his lack of prior

criminal convictions, and his history of gainful employment, as bases for imposing a more

lenient sentence. The government submits that the following § 3553(a) factors are of greatest

significance in this case, and warrant a sentence well above the statutory mandatory minimum.

          Nature and Circumstances of the Offense

          Given the 15-year mandatory minimum applicable to the defendant’s offense of

conviction, it is clear that Congress views the act of sex trafficking of minors to be a serious

crime. The defendant’s particular actions in this case support Congress’ perception and clearly

illustrate the danger and degradation to the most vulnerable members of our society that offenses

of this nature pose.

          The defendant sought to purchase sexual intercourse with ten and three year old children.

That is the nature of the offense in this case, and it is not only a serious criminal act, it is morally

reprehensible and utterly incomprehensible to any person having an ounce of human decency.

But for this defendant, it was his ultimate goal. In his opening salvo to the undercover officer,

without any prompting beyond the question of what taboo things the defendant was interested in,

the defendant stated, “I like young girls,” and went on to explain in disgusting detail the sexual

acts he wanted to engage in with a child. When asked what his preferred age range was, his

response was “7 to 15.” And when the undercover tried to persuade the defendant that ten and

three year old children were too young to engage in intercourse, the defendant claimed that he

had previously penetrated a nine-year-old child and offered “200 dollars cash” to be allowed to



                                                   6
    Case: 2:19-cr-00103-EAS Doc #: 31 Filed: 10/09/19 Page: 7 of 10 PAGEID #: 92




penetrate the undercover’s older child. Also not agreeable to the undercover’s hesitancy to allow

the three-year-old child to engage in sex acts, the defendant urged that he “at least try right….it

won’t hurt her I promise you…if anything it will make her feel good…3 years old would be a

first for me I bet she would be amazing.” In a further attempt to induce the undercover to permit

him to rape the three-year-old, the defendant offered to sign over his residence and financial

accounts in exchange for being able to penetrate the child, and agreed to limit such abuse to once

a month.

       In his argument for a more lenient sentence, the defendant urges the Court to consider the

fact that the children involved in his offense were fictitious. This fortuitous circumstance is

hardly to the defendant’s credit, when weighed against his clear and unequivocal quest to rape a

young girl, including one he believed to be three years old. Further refuting any significance of

the fictitious nature of the victims in this particular case is the defendant’s history that involves

four allegations of sexual abuse of real girls who have been significantly damaged by the

defendant’s actions. His conduct reveals him to be a dangerous predator, and that conduct calls

for a sentence well above the mandatory minimum.

       History and Characteristics of the Defendant

       The defendant has a supportive family, as evidenced by the letters that they have

submitted on his behalf, and a positive employment history. He faced some difficulties in his

early childhood years due to the abusive tendencies of his father. He also has been the subject of

at least four allegations of child sexual abuse in the past, two of which were substantiated by the

local children’s services agencies, and has rather unusual personal interests, as evidenced by the

collection of blood-covered mannequins found in his bedroom during the execution of the search

warrant. The competing aspects of the defendant’s history and characteristics, when weighed



                                                   7
   Case: 2:19-cr-00103-EAS Doc #: 31 Filed: 10/09/19 Page: 8 of 10 PAGEID #: 93




against the serious nature of his offense conduct, do not warrant significant leniency.

       That defendants charged with child exploitation offenses frequently have backgrounds

involving mental health issues and their own victimization is undoubtedly not an issue that is

unknown to this Court. That the Court can and should consider such issues is not disputed by the

government. But, in this case, any abuse or bullying that the defendant may have suffered as a

child is overshadowed by his continual sexual predation on young, vulnerable girls. This aspect

of his history indicates two important things in determining an appropriate sentence: 1) that the

defendant had every intention of following through with the sexual abuse he discussed with the

undercover officer in this case; and 2) that the defendant has an ongoing and deeply rooted

sexual interest in minor girls that makes him a significant danger to the community. As

discussed further below, that dangerousness calls for a lengthy term of incarceration above the

mandatory minimum.

       Statutory Purposes of Sentencing Pursuant to 18 U.S.C. § 3553(a)(2)

       In fashioning a sentence that is “sufficient, but not greater than necessary,” the Court is

directed in 18 U.S.C. § 3553(a)(2) to consider the need for the sentence to:

               (A) reflect the seriousness of the offense, promote respect for the
               law, and provide just punishment for the offense; (B) afford
               adequate deterrence to criminal conduct; (C) protect the public
               from further crimes of the defendant; and (D) provide the
               defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

       All of these factors call for a sentence above the statutory mandatory minimum. As

discussed above, the seriousness of the defendant’s offense of conviction is evidenced by the

lengthy mandatory minimum proscribed by Congress. This defendant’s particular actions, which

involved very young children, are an exacerbated form of what is a serious crime under any

circumstances. As his conduct is far from the least egregious manner in which the crime can be

                                                 8
   Case: 2:19-cr-00103-EAS Doc #: 31 Filed: 10/09/19 Page: 9 of 10 PAGEID #: 94




committed, imposing the lowest possible sentence would not reflect the seriousness of the

defendant’s crime, nor would it mete out punishment equal to that crime. A more significant

sentence is necessary to ensure that the defendant comprehends how serious his actions were and

to appropriately – and severely – punish him for his egregious conduct.

       The serious nature of the defendant’s offense also indicates that he poses a very real

danger to the most vulnerable members of society. That the defendant could conceive of three

and ten-year-old children in a sexual manner makes him unquestionably dangerous. The prior

allegations of sexual abuse against the defendant further evidences the danger he poses to any

young girls to whom he may gain access. Given this heightened danger, it is of the utmost

importance to impose a sentence that will incapacitate the defendant – thereby preventing his

access to such vulnerable young victims – for a lengthy period of time. The lengthy period of

supervised release recommended by the Probation Officer will also hopefully provide an

additional measure of protection of the public by deterring future similar actions once the

defendant is released. The defendant’s history further indicates that deterrence is a particularly

important consideration in this case.

       Finally, in light of the nature of the defendant’s offense, the government suggests that sex

offender treatment is also an important aspect of deterring future criminal activity by the

defendant. There are a number of Bureau of Prison (“BOP”) institutions that provide Non-

Residential Sex Offender Management (SOMP-NR) or Residential Sex Offender Treatment

(SOTP-R) programs, and the government suggests that the Court recommend to the BOP that the

defendant be designated to one of the following facilities where such programs are offered:

              FMC Devens, MA (SOTP-R and SOMP-NR);
              USP Marion, IL (SOTP-R and SOMP-NR);
              FMC Carswell, TX (SOMP-NR) (female population only;
              USP Tucson (SOMP-NR);

                                                 9
   Case: 2:19-cr-00103-EAS Doc #: 31 Filed: 10/09/19 Page: 10 of 10 PAGEID #: 95




              FCI Marianna, FL (SOMP-NR);
              FCI Petersburg, VA (SOMP-NR);
              FCI Seagoville, TX (SOMP-NR);
              FCI Englewood, CO (SOMP-NR);and
              FCI Elkton, OH (SOMP-NR).

                                        CONCLUSION

       WHEREFORE, for all of the foregoing reasons, the United States respectfully submits

that the aggravated nature of the defendant’s offenses calls for a sentence well above the

mandatory minimum. The United States further concurs with the Probation Officer’s

recommended life-time term of supervised release.




                                                     Respectfully submitted,

                                                     BENJAMIN C. GLASSMAN
                                                     United States Attorney

                                                     s/Heather A. Hill
                                                     HEATHER A. HILL (6291633)
                                                     Assistant U.S. Attorney
                                                     303 Marconi Boulevard, Suite 200
                                                     Columbus, Ohio 43215
                                                     (614)469-5715
                                                     Fax: (614)469-5653
                                                     Heather.Hill@usdoj.gov




                                    CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served via electronically this
9th day of October, 2019, upon J.C Ratliff, counsel for the defendant.



                                                     s/Heather A. Hill
                                                     HEATHER A. HILL (6291633)
                                                     Assistant United States Attorney

                                                10
